LESTER, Judge,
dissenting.
I must respectfully dissent although I have no disagreement with the principles set forth in the majority opinion. What is disconcerting about the litigation is very succinctly pointed out by Judge Combs when he writes:
In 1955, appellant purchased a house and lot located within the City of Fort Thomas, Kentucky. Appellant began noticing slippage of his property almost as soon as he purchased it. His property slopes downward from the appellee’s street to the back of appellant’s lot. According to appellant, every heavy rainfall causes further erosion and slippage of his property. Appellee’s street was not equipped with gutters or drain basins when appellant bought the land, nor at anytime up to the present. Some of the runoff water comes upon appellant’s land from adjacent, privately owned property.
In other words, appellant was aware of the problem or had notice of it for over thirty years and now complains of appellee’s action or inaction, but only after he has unsuccessfully sued several other entities over this same condition.